[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 10-15581         ELEVENTH CIRCUIT
                                                 SEPTEMBER 8, 2011
                        Non-Argument Calendar
                                                      JOHN LEY
                      ________________________
                                                       CLERK

               D. C. Docket No. 2:09-cv-00157-LGW-JEG

HRB, LLC,

                                                    Plaintiff - Appellee,

                                 versus

JAMES ALEXANDER, et al.,

                                                    Defendants,


MARK KORNHAUSER,
FREDERICK L. DAKE,

                                                    Defendants - Appellants.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                    _________________________

                           (September 8, 2011)

Before EDMONDSON, PRYOR and BLACK, Circuit Judges.
PER CURIAM:

       Appellant Mark Kornhauser appeals the district court’s denial of his first

motion for reconsideration in connection with a breach of contract action filed by

HRB, LLC (HRB). Appellant Frederick L. Dake joins Kornhauser in appealing

the denial of a second motion for reconsideration. Appellants contend the district

court abused its discretion in denying the motions for reconsideration because it

(1) lacked personal jurisdiction to enter a default judgment in favor of HRB as

Appellants were not properly served with notice of HRB’s Complaint,1 and (2) the

default judgment is void as a matter of law because HRB is attempting to collect a

“usurious amount” of interest in connection with the personal guaranty executed

by the parties. After reviewing the parties’ briefs and the record, we conclude the

district court did not abuse its discretion2 and affirm for the reasons set forth in the

district court’s well-reasoned orders of April 16, 2010 and November 10, 2010.

       AFFIRMED.




       1
          We note that Appellants rely on dicta in National Equip. Rental, Ltd. v. Szukhent, 375
U.S. 311, 318 (1964) for the proposition that an agent’s failure to communicate actual notice of
suit to the defendant terminates the agency relationship and impinges upon a defendant’s due
process rights. The Court expressly stated it was not deciding Szukhent based on a scenario
where the defendant had no personal notice of a lawsuit. Id. at 315.
       2
         “We review a district court’s denial of a motion for reconsideration for abuse of
discretion.” Corwin v. Walt Disney Co., 475 F.3d 1239, 1254 (11th Cir. 2007).

                                                 2